DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 07/18/2022 has been considered.    
	Claim(s) 1, 9, 18, 27-29 are amended.
	Claim(s) 1, 3-6, 8-9, 12-15, 17-18, 20, 23-25, 27-29 are pending in this application and an action on the merits follows.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 8-9, 12-15, 17-18, 20, 23-25, 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 9, and 18 recites the first product classification and a second product classification…. wherein the first product classification differs from the second product classification. It is unclear in view of the specification what the first product classification and the second product classification are. The specification discloses the First and the second product on para. 20 and figure 1; however, Examiner is not sure what are the classifications of respective products, and how they differ.
	Claims 3-6, 9, 12-15, 17, 20, 23-25, 27-29 depend from claims 1, 9 and 18 and do not cure the deficiencies set forth above.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 3-6, 8-9, 12-15, 17-18, 20, 23-25, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (US 20170185951A1, hereinafter Kawashima), in view of Schwartz (US 20170178060 A1), and further in view of Torok et al. (US 20140180697 A1, hereinafter Torok).
	Regarding claims 1, 9, and 18, Kawashima discloses:
	collecting, via an input device, actual product placement data representing an actual product placement in a display arrangement, wherein the actual product placement data comprises a quantity of available facing slots along at least one row of the display arrangement associated with placement of a first product classification, a first actual position index associated with a product of the first product classification, and a quantity of an actual product facing that represents a number of facing slots occupied by at least one first product of the first product classification on the display arrangement Figure 2 and ¶40  image is collect and convert into a visit image result, which (¶¶53-54, 58) comprise facing including zero or more items for example 3 toothpaste  package stacked, and each linear group includes more than one facing; Therefore, the image includes available and occupied spot; (¶40) A visit image result consists of UPCs and information indicating relative locations of products corresponding to the UPC; further see ¶¶58-74; Figure 15b facing 1 (index) as occupied 1 C  item, facing 4 available 1 P item; see 112b rejection for product classification.
		wherein the input device comprises at least one of an audio device, a scanning device, an imaging device, an RFID device, and a keypad, and further wherein the input device is in communication with a processor; ¶40;
	generating, by the processor, a matrix representing the actual product placement data beginning from an end-most slot based at least in part on the actual product placement data, wherein the matrix comprises data associated with product; ¶75 - The resulting entry is added to the list of items which are located in facing spaces for the corresponding linear group at S1040; further see ¶¶58-74; Figure 15b facing 1 occupied 1 item, facing 4 available 1 item;
	determining, by the processor, a difference between the first actual position index associated with the first product classification and a first planned position index associated with the first product classification based on a planned product placement data defined in a planogram; comparing, by the processor and based on the matrix, the actual product placement data with the planned product placement data as defined in the planogram, wherein the planned product placement data comprises a quantity of a planned product facing, and wherein the comparing comprises determining if the quantity of the actual product facing is less than the quantity of the planned product facing; Fig. 18A-18C - ¶79 - Referring to FIG. 17d (Planogram raw list), the item of Facing 3 is marked (MISS) so flow proceeds to S1810, where it is determined whether the item is in the visit image result raw result list (Fig. 17b, 15b) generated at S610; Fig. 18a – Add item to the corresponding facing in corrective action result table with OOS marking. Note: 3 C items are missed, therefore the product facing is less than the planed product facing; (¶84) If such an item is found, it is determined at S1880 whether the item is the same as a corresponding item in the list of items which should be located in the facings. If not, the item is added to the corresponding facing in the corrective action result table and marked (PE2) at S1885. Note: If item is not mark as add but is different from the item that should had be in facing, it will be mark as PE2 corrective action, and is considered a difference in item; 
	in response to the comparison and the difference between the first actual position index and the first planned position index, determining, by the processor, a deviation between the actual product placement and a planned product placement; Fig. 18A-18C - ¶79 (¶84) if a a difference from the lists are found, there is a deviation;
	in response to determining the deviation, creating, by the processor, a stack of a plurality of instructions, (¶79) added to the corresponding facing in a corrective action result table with the marking (OOS); see figure 4 and ¶49, multiple corrective actions
		wherein at least one of the plurality of instructions comprises information to facilitate rearrangement of the at least one first product of the first product classification to bring the actual product placement in the display arrangement into compliance with the planned product placement as defined in the planogram; and ¶¶41-43 - Mixed In Facing or Position Error 2 (PE2)—product UPC mixed in facing space on shelf;
	outputting, by the processor, the plurality of instructions from the stack. ¶49;
	In addition, regarding claims 9 and 18, storing, by a processor with an input device, actual product placement data describing a display arrangement of an actual product placement, - ¶58 the client computing device can image the location 110…and request the corresponding planogram; (¶56)  the shelf of figure 4 that is partially deplete; ¶107 - Computer system 1110 also includes a memory 1102 coupled to bus 1105 for storing information and instructions to be executed by processor 1101, including instructions for performing the techniques described above. This memory may also be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 1101.
	In addition, regarding claim 18 wherein the stack comprises one or more of the following: an instruction to add the first product at a specified location in the display arrangement, an instruction to shift the first product at a specified location in the display arrangement to a left or to a right, and an instruction to remove the first product at a specified location in the display arrangement; ¶42;
	
	Kawashima discloses a visit image result as linear group, hereinafter interpreted as Matrix, and also discloses that the visit image includes UPCs and information indicating relative locations of products corresponding to the UPCs; however, does not disclose“determining, by the processor, a second actual position index associated with at least one second product of a second product classification from the available facing slots along the at least one row of the display arrangement associated with placement of the first product classification,”, “the matrix comprises data associated with the second product classification based on the determined second actual position index associated with the at least one second product of the second product classification;”
	Schwartz discloses: ¶75 - the image processing module 203 may identify an absolute position of an object in a received image with x-y coordinates of the object… For example, the image processing module 203 may determine the location of product A relative to product B ¶153 - the index 2220 value “2” may be related to a Degree brand chunk. The analytics module 221 may determine neighbors 2222 using the index 2220….may also determine the number of facings 2228 within each brand chunk and compare the number of facings;	
	and does not disclose “wherein the first product classification differs from the second product classification” Schwartz discloses ¶153 - The analytics module 221 may process the image of the shelf and identify different brand chunks based on the brands and figures 22A-22D, and 23A;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Kawashima to include the above limitations as taught by Schwartz, in order to capture overall data about the state of the real-world shelf, including time-changing information and provide real-time feedback (see: Schwartz, ¶5).	
	Kawashima discloses “a stack of a plurality of instructions” as the corrective actions table; however does not explicitly disclose “to be conveyed as speech command”; “as synthesized speech instructions”; Torok discloses - ¶28 and figure 1 -  The speech service 100 can generate a TTS presentation of the user's 200 task list at (A). In addition to synthesized speech corresponding to each of the elements in the task list, the data stream that is transmitted to the client device 102 can include identifiers for each of the elements, for the list in general, etc. As seen in FIG. 1, the data stream may include the identifiers between each portion of synthesized speech. For example, a "Begin Element 1" and "End Element 1" identifier may surround the audio for element 1 of the task list. In some cases, rather than both a beginning and ending identifier, there may be only one identifier that signifies the beginning of an element, the ending of an element, or the transition from element-to-element.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Kawashima to include the above limitations as taught by Torok, in order to process the spoken command without requiring additional information (see: Torok, ¶13).  
	The recited limitations “wherein at least one of the plurality of instructions comprises information to facilitate rearrangement of the product to bring the actual product placement in the display arrangement into compliance with the planned product placement as defined in the planogram” are interpreted as intended result and/or intended use language which do not have patentable weight.
	Regarding claims 3-6, 12-15, Kawashima discloses:
	wherein the instructions comprise an instruction to add a product of the first product classification at a specified location in the display arrangement, an instruction to shift the at least one first product of the first productAttorney Docket No.: H0056470-US-2 (537188) Reply to Office Action of April 18, 2022classification at a specified location in the display arrangement to a left or to a right, an instruction to remove a product of the first product classification at a specified location in the display arrangement, a product check of the actual product placement data to identify an unknown product or a missing product. ¶42 - Out of Stock (OOS)—product UPC not present at all in facing space on shelf, Missing Facing (MIF)—product UPC not present partially in facing space on shelf, Extra Facing (EXF)—product UPC present more than necessary in facing space on shelf, Shelf Placement or Position Error 1 (PE1)—product UPC that is in facing space on shelf, Mixed In Facing or Position Error 2 (PE2)—product UPC mixed in facing space on shelf, Recall Product (RCL)—product UPC in facing space on shelf is on manufacturer's Recall List ¶49 an image of a portion of a shelf and an overlaid graphical indicator indicating that an item (denoted by an abbreviation and its product UPC) is not in its designated position on the shelf.
	Kawashima discloses does not explicitly disclose “synthesized speech”; Torok discloses - ¶28 and figure 1; ¶79
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 8, 17, and 20, Kawashima discloses: 
	wherein the comparing further comprises a slot check that checks to see if the at least one first product of the first product classification is shifted to a left or a right of the planned product placement. ¶¶84-85 - S1875, it is determined whether an item in the visit image result is different from a corresponding item in the list of items located in the facings If not, the item is added to the corresponding facing in the corrective action result table and marked (PE2) at S1885
Regarding claims 23, 24 and 25, Kawashima discloses “instructions” ¶42-49 – corrective actions; however, does not explicitly disclose further comprising processing, by the processor, a verbal command received from a worker indicating an acknowledgement of completion of the instruction of the synthesized speech instructions.  Torok discloses: ¶21-22-  In addition, the NLU module can determine that the word "done" indicates that the task has been completed. As a result, an application (e.g., the task list application) can be executed or employed to mark the second item of the user's task list as completed.; 
	Regarding claims 27, 28, and 29 Kawashima discloses: 
	wherein the comparing is performed between the matrix and a second matrix representing the planogram. Figure 6, 15A-B, 17A-18C ¶79 - the visit raw list and planogram raw list are compared to determine the corrective action;
Response to Arguments
	Applicant's arguments filed on 07/18/2022 have been fully considered but tare moot in view of the new ground of rejection necessitate by the amendments.
	USC 112(b) Rejection
	Applicant’s arguments with respect to U.S.C 112(b) rejection have been considered but are not persuasive.	
	Regarding argument related to the 112(b), “Applicant respectfully submits that support for the terms "first product classification" and "second product classification" can be found in the specification of the published application at least in paragraphs [0020] and [0021], and in FIG. 1”, “Applicant respectfully submits that each of the alphabetically labeled products illustrated in FIG. 1 of the subject application are distinct, thus representing different categories and/or classifications of products”, “for example, both product A and product B can be cleaning detergents. However, product A can represent a liquid cleaning detergent, whereas product B can be a powdered cleaning detergent”. Examiner respectfully disagree with applicant arguments. Although the specification demonstrates a matrix with products A-P “Products are represented by letters for ease of representation (A through P)”, see para 20-21 and figure 1, it does not disclose those products are from different categories /classification such as detergent liquid or powdered, specifically because a product being different does not necessary mean the product is from a different classification or category, for example, apple and mango are different however, they are classify as fruit and group as fruit. Therefore, Examiner is still not sure what are the products classification in view of the specification.
	Therefore, the rejection is maintained.
	USC 103 Rejection
	Applicant’s arguments with respect to U.S.C 103 rejection have been considered but are not persuasive.	
	Kawashima discloses  generating, by the processor, a matrix representing the actual product placement data beginning from an end-most slot based at least in part on the actual product placement data, wherein the matrix comprises data associated with product; (¶40, ¶75 and figures 15a-b, 17a-d) the visit image raw and planogram image raw are converted into linear group format, which are matrices, and information that is located in the facings are added to the visit image raw that represents a actual placement data on  a row(s). Therefore, it is converted and generated.
	Kawashima discloses the determination of index(s) on facings associated with products, it is not clear if the products are different products, or the same. “determining, by the processor, a second actual position index associated with at least one second product of a second product classification from the available facing slots along the at least one row of the display arrangement associated with placement of the first product classification”, “the matrix comprises data associated with the second product classification based on the determined second actual position index associated with the at least one second product of the second product classification;”
	Therefore, chwartz discloses (75) the identification of an absolute position [index] of an object [product A], which determine the location of product A relative to product B. Therefore; ¶153 - the index 2220 value “2” may be related to a Degree brand chunk. The analytics module 221 may determine neighbors 2222 using the index 2220;	
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., where the position index associated with15 of 17 ttthe product A is determined based on comparison of a number of the available facing slots corresponding to the product B with a number of actual facing slots corresponding to the product B) are not recited in the rejected claim(s). To the contrary to claim language requires determining, by the processor, a second actual position index associated with at least one second product of a second product classification from the available facing slots along the at least one row of the display arrangement associated with placement of the first product classification Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Therefore, the rejection is maintained.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
	

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627